DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.  Claims 1-20 are currently pending in the application. 

Information Disclosure Statement
The information disclosure statement filed 04/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
The following references cited in the Information Disclosure Statement dated 04/10/2020 were not provided with a legible copy: 
Foreign patent document EP 1899582 (2008-03-19)
Non-Patent Literature Document “European Search Report for European Application No. 19175482.9-1006, dated January 7, 2020, 7 pages”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2018/0238185) in view of Reynolds (US 2018/0238181), further in view of Thomas (US 2017/0101880).
Regarding independent claim 1, Shapiro discloses an assembly (Shapiro Fig. 2-4) for a gas turbine engine 10 (Shapiro Fig. 1), comprising: 
a vane assembly 82N (“first turbine stage nozzle portion” having vane 126, Shapiro Fig. 2-4), comprising: 
an inner platform 124 (“inner band”, Shapiro Fig. 2-4); and 
an airfoil section 126 (Para. 0052, “first turbine stage nozzle airfoils 126) extending from the inner platform 124 (Shapiro Fig. 3A-4); and 
a first combustor panel 103, 108 extending at least partially along the vane 126 from upstream of the vane assembly 82N (Para. 0056, “The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion”; Shapiro Fig. 4 below shows the inner combustor wall at the vane assembly 82N/vane 126 having a forward and aft portion 120a & 120b and an integral outer wall 103 across the vane, and Para. 0056 describes that this configuration can be reversed such that the outer wall 103 has forward and aft portions across the vane 126; the various portions of the outer wall are depicted in segments in Shapiro Fig. 2); and 
The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114”); 
wherein the first combustor panel 103, 108 and the blade outer air seal 112 define a platform gap located between a leading edge of the airfoil section of the vane assembly 82N and a trailing edge of the airfoil section 126 of the vane assembly (Shapiro Fig. 4 and Para. 0056, “the outer wall 102 may comprise forward and aft segments and the inner wall 120 may be a unitary inner wall 120. That is, some embodiments may utilize essentially an opposite configuration from the configuration illustrated in FIG. 4. More particularly, the unitary inner wall 120 may comprise the inner liner 122 of the combustor 80 and the inner band 124 of the first turbine stage nozzle portion 82N. Further, the outer wall 102 may comprise a forward segment and an aft segment. The forward segment may be a unitary structure that may be referred to as unitary outer wall portion. The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion. The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114.”; the platform gap being where the forward segment and the aft segment of the outer wall meet across the vane 126, and based on Shapiro Fig. 4, the platform gap would be in the mid-chord of the vane 126, since Para. 0056 describes the forward segment has part of the outer band 110, and the aft segment has the remainder of the outer band 110, the outer band 110 being the outer platform of the vane 126, Shapiro Fig. 2).

    PNG
    media_image1.png
    571
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    671
    media_image2.png
    Greyscale

, and a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.
	Reynolds teaches a vane assembly 82N (with airfoil section 126) that extends through a platform gap 170 (Para. 0049, “Each of the plurality of nozzle airfoils 126, 128 extends into the inner wall 120 and radially outward through the outer wall 102. More specifically, the outer wall 102 defines a plurality of first openings 170 therethrough, which are circumferentially spaced apart from one another. Each first opening 170 is configured for receipt of one of the plurality of first turbine stage nozzle airfoils 126”) to a vane support 180 (“retention assembly 180”, Reynolds Fig. 5) disposed radially outboard of the first combustor panel 102 and the blade outer air seal 106 (Reynolds Fig. 5, the combustor panel 102 and blade outer air seal 106 are depicted as a continuous outer wall, with the vane assembly having a portion of the airfoil section 126b that extends through a platform gap to connect with the retention assembly as shown, Para. 0052-54, “the outer end 126b, 128b of each nozzle airfoil 126, 128 may be secured at a position that is radially outward from the unitary outer wall 102. More particularly, the outer end 126b, 128b of each nozzle airfoil 126, 128 may be built up, e.g., to define one or more areas for pinning the airfoils 126, 128 to a retention assembly 180”).

    PNG
    media_image3.png
    490
    816
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the vane assembly extending through the platform gap to a vane support radially outboard of the first combustor panel and blade outer air seal, as taught by Reynolds, to the assembly of Shapiro, in order to provide the vane assembly of Shapiro with a retention assembly that can absorb the aerodynamic loads of the vane assembly, transmit the aerodynamic loads away from the vanes/airfoil section and into the outer walls of the assembly, and secure the vane assembly in place (Reynolds Para. 0052, 0054, 0057). Shapiro already discloses the vane assembly received in a pocket formed in the first combustor panel and blade outer air seal (Shapiro Fig. 4 above), and based on the teachings of Reynolds, one of ordinary skill in the art would have been motivated to incorporate the “airfoil-shaped cutout” shape of Reynolds such that the airfoil section passes through the first combustor panel and blade outer air seal, in order for the airfoil section to be secured to a radially outward retention assembly that 
Shapiro in view of Reynolds still fails to teach a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.  Reynolds does teach that seals can be used at various interfaces to prevent leakage (Para. 0044,0060, “It will be appreciated that one or more seals (not shown) may be positioned at the interface between the nozzle airfoils 128 and the outer wall 102 to prevent hot gas leakage through openings 170”).
Thomas teaches a vane assembly (Thomas Fig. 4) for a gas turbine engine 10, the vane extending through an opening 50a in an outer panel 53, wherein a vane seal 22b (fabric seals that are formed around the radially outer end of the vane assembly, Para. 0028, 0030, 0038, Thomas Fig. 3) is disposed at the vane assembly radially outboard of a blade outer air seal (shown in Thomas Fig. 2, the seal 22b is on a radially outboard side of the panel 53 and would thus also be radially outboard of the blade outer air seal shown immediately downstream of the vane assembly; Para. 0038-41, “Outer fabric seal 22b is illustratively disposed to contact an outer side 53 of an outer flow path wall 50 of outer band 28. outer band 28 includes the outer flow path wall 50 that includes an opening 50a. outer band 28 defines an outer receiving space 28a that receives an outer portion 24b of static vane 24. Static vane 24 illustratively extends through opening 50a to position its outer portion 24b within outer receiving space 28a. Outer fabric seal 22b is illustratively located within outer receiving space 28a.”).

    PNG
    media_image4.png
    735
    709
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the vane seal at the vane assembly, as taught by Thomas, into the assembly of Shapiro in view of Reynolds, in order to provide the vane assembly with an outer seal that is configured to seal combustion exhaust  products from passing out of the hot gas flow path and into the surrounding regions of the engine (i.e. the region radially outboard of the first combustor panel and blade outer air seal; Thomas Para. 0030, 0037, 0047, 0052, 0062).  Providing a seal to prevent leakage through gaps formed between adjoining components is also well-known in the art.  By incorporating the vane seal of Thomas into the 
Regarding claim 2, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches one or more combustor panel scallops 170 in the first combustor panel 103, 108 to accommodate the vane leading edge of the airfoil section of the vane 126 (Para. 0056-58, “each of the plurality of nozzle airfoils 126, 128 may extend between pockets defined in the inner boundary structure and the outer boundary structure of flow path assembly 101…the outer wall 102 defines a plurality of outer pockets 170. A portion of each outer pocket 170 is defined by the forward segment of outer wall 102 and a remaining portion of each outer pocket 170 is defined by the aft segment”; the forward segment having the combustor panel 103, 108 and a forward portion of the outer band 110 has the “scallop” 170 for the leading edge portion of the vane 126; Para. 0061, “It will be understood that each pocket 170, 172, 174, 176 may have a shape substantially similar to an axial cross-sectional shape of the respective airfoil 126, 128 received within the pocket”). 
Regarding claim 3, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches one or more blade outer air seal scallops 170 in the blade outer air seal 112 to accommodate the vane trailing edge of the airfoil section 126 of the vane assembly 82N (Para. 0056-58, “each of the plurality of nozzle airfoils 126, 128 may extend between pockets defined in the inner boundary structure and the outer boundary structure of flow path assembly 101…the outer wall 102 defines a plurality of outer pockets 170. A portion of each outer pocket 170 is defined by the forward segment of outer wall 102 and a remaining portion of each outer pocket 170 is defined by the aft segment”; the aft segment having the blade outer air seal 112 and the aft portion of the outer band 110 has a “scallop” 170 for the trailing edge portion of the vane 126; Para. 0061, “It will be understood that each pocket 170, 172, 174, 176 may have a shape substantially similar to an axial cross-sectional shape of the respective airfoil 126, 128 received within the pocket”). 
Regarding claim 4, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches wherein the first combustor panel is a full, unsegmented, closed ring (Shapiro Fig. 3F, Para. 0046, “the flow path assembly 101 is a single, unitary piece circumferentially as well as axially. As such, the integral flow path assembly 101 defines a generally annular, i.e., generally ring-shaped, flow path between the outer wall 102 and inner wall 120”; Para. 0051, “the unitary outer wall 102 or unitary inner wall portion 120a also may include the combustor dome 118, or the unitary outer wall 102 and the unitary inner wall portion 120a each may include a portion of the combustor dome 118. In still other embodiments, the outer wall 102, combustor dome 118, and the forward segment 120a of inner wall 120 may be integrally formed as a single piece, unitary structure”). 
Regarding claim 5, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches wherein the blade outer air seal 112 is a full, unsegmented, closed ring (Para. 0040-42, Para. 0071, the outer wall 102 is generally described as being an integrally formed unitary ring structure). 
Regarding claim 6, Shapiro in view of Reynolds in view of Thomas  teaches the assembly of claim 1 thus far, and Shapiro further teaches wherein the platform gap is located at mid-chord of the vane assembly 82N (Para. 0056-58, Shapiro Fig. 4 above, the “gap” interface 
Regarding claim 7, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches wherein one or more of the first combustor panel 103, 108 and the blade outer air seal 112 are formed from one of a ceramic matrix composite or monolithic composite material (Para. 0044, “the combustor dome 118, outer wall 102, and inner wall 120 are made from a ceramic matrix composite (CMC) material”; Para. 0071). 
Regarding claim 8, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches a second combustor panel 122 (inner wall of the combustor) extending radially inboard of the airfoil section 82N and at least partially defining the inner platform 124 (Shapiro Fig. 2-4 , Para. 0042, 0046-47, 0050-52; at least a part of the inner platform 124 can be integral with the second combustor panel 122, thus defining the inner platform 124). 
Regarding claim 9, Shapiro in view of Reynolds in view of Thomas teaches the assembly of claim 1 thus far, and Shapiro further teaches wherein the vane assembly 82N is a first turbine blade assembly (Para. 0032, 0052, “first turbine stage nozzle portion 82N”, “first turbine stage nozzle airfoils 126”). 
Regarding independent claim 10, Shapiro discloses a combustor panel 120 of a gas turbine engine 10, comprising: 
a main combustor panel portion 103, 108 (“a forward portion of the first turbine stage inner band 124”)  disposed at a combustor 104 of a gas turbine engine 10; and 
pocket” 170 is formed, extending downstream from the combustor panel portion 103), the combustor panel extension 170 including a recess 170 therein corresponding to at least a portion of a cross-sectional shape of a downstream airfoil section 126 of a vane assembly 82N (Para. 0052, “first turbine stage nozzle airfoils 126”; Para. 0061, “each pocket 170, 172, 174, 176 may have a shape substantially similar to an axial cross-sectional shape of the respective airfoil 126…That is, each outer pocket 170, 172 may generally be described as an airfoil-shaped depression in the outer wall 102, and each inner pocket 174, 176 may generally be described as an airfoil-shaped depression in the inner wall 120 and inner band 136” ). 
Shapiro fails to disclose the combustor panel extension is configured such that the vane assembly is extendible through the recess; and a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.
Reynolds teaches a vane assembly 82N (with airfoil section 126) that is extendible through a recess 170 (an airfoil shaped opening) formed in an extension of a main combustor panel portion 102 (Para. 0049, “Each of the plurality of nozzle airfoils 126, 128 extends into the inner wall 120 and radially outward through the outer wall 102. More specifically, the outer wall 102 defines a plurality of first openings 170 therethrough, which are circumferentially spaced apart from one another. Each first opening 170 is configured for receipt of one of the plurality of first turbine stage nozzle airfoils 126”) to a vane support 180 (“retention assembly 180”, Reynolds Fig. 5) disposed radially outboard of the first combustor panel 102 (Reynolds Fig. 5, the vane assembly has a portion of the airfoil section 126b that extends radially through the recess to connect with the retention assembly as shown, Para. 0052-54, “the outer end 126b, 128b of each nozzle airfoil 126, 128 may be secured at a position that is radially outward from the unitary outer wall 102. More particularly, the outer end 126b, 128b of each nozzle airfoil 126, 128 may be built up, e.g., to define one or more areas for pinning the airfoils 126, 128 to a retention assembly 180”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the vane assembly extending through the recess, as taught by Reynolds, to the combustor panel of Shapiro, in order to provide the vane assembly of Shapiro with a connection to a radially outboard retention assembly that can absorb the aerodynamic loads of the vane assembly, transmit the aerodynamic loads away from the vanes/airfoil section and into the outer walls of the assembly, and secure the vane assembly in place (Reynolds Para. 0052, 0054, 0057).  Shapiro already discloses the vane assembly received in a pocket formed in the first combustor panel and blade outer air seal (Shapiro Fig. 4 above), and based on the teachings of Reynolds, one of ordinary skill in the art would have been motivated to incorporate the “airfoil-shaped cutout” shape of Reynolds such that the airfoil section passes through the first combustor panel and blade outer air seal, in order to be secured to a radially outward retention assembly that can absorb and transmit aerodynamic loads away from the airfoil section.
Shapiro in view of Reynolds still fails to teach a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.  Reynolds does teach that seals can be used at various interfaces to prevent leakage (Para. 0044,0060, “It will be appreciated that one or more seals (not shown) may be positioned at the interface between the nozzle airfoils 128 and the outer wall 102 to prevent hot gas leakage through openings 170”).
Outer fabric seal 22b is illustratively disposed to contact an outer side 53 of an outer flow path wall 50 of outer band 28. outer band 28 includes the outer flow path wall 50 that includes an opening 50a. outer band 28 defines an outer receiving space 28a that receives an outer portion 24b of static vane 24. Static vane 24 illustratively extends through opening 50a to position its outer portion 24b within outer receiving space 28a. Outer fabric seal 22b is illustratively located within outer receiving space 28a.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the vane seal at the vane assembly, as taught by Thomas, into the assembly of Shapiro in view of Reynolds, in order to provide the vane assembly with an outer seal that is configured to seal combustion exhaust  products from passing out of the hot gas flow path and into the surrounding regions of the engine (i.e. the region radially outboard of the first combustor panel and blade outer air seal; Thomas Para. 0030, 0037, 0047, 0052, 0062).  Providing a seal to prevent leakage through gaps formed between adjoining components is also well-known in the art.  By incorporating the vane seal of Thomas into the assembly of Shapiro in view of Reynolds, the platform gap that the vane assembly extends through can be sealed, such that combustion products do not leak out into the surrounding regions of the engine.  The resulting incorporated vane seal would be radially outboard of the 
Regarding claim 11, Shapiro in view of Reynolds in view of Thomas teaches the combustor panel of claim 10 thus far, and Shapiro further teaches wherein the recess 170 is shaped to accommodate a vane leading edge of the downstream airfoil section 126 (the pocket holds the leading edge of the vane 126 as shown, Shapiro Fig. 4 above; Para. 0061). 
Regarding claim 12, Shapiro in view of Reynolds and Thomas teaches the combustor panel of claim 10 thus far, and Shapiro further teaches wherein a combustor panel end is located at mid-chord of the downstream airfoil section 126 (Para. 0056-58, Shapiro Fig. 4 above, the end of the main combustor panel portion 103, 108 can be between the forward segment and aft segment, which would be mid-chord of the vane 126, similar to the gap shown in the inner wall of Shapiro Fig. 4 above; Para. 0056, “the outer wall 102 may comprise forward and aft segments and the inner wall 120 may be a unitary inner wall 120. That is, some embodiments may utilize essentially an opposite configuration from the configuration illustrated in FIG. 4. …Further, the outer wall 102 may comprise a forward segment and an aft segment. The forward segment may be a unitary structure that may be referred to as unitary outer wall portion. The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion. The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114.”; the combustor panel end being where the forward segment and the aft segment of the outer wall meet across the vane 126, and based on Shapiro Fig. 4, the combustor panel end would be in the mid-chord of the vane 126, since Para. 0056 describes the forward segment has part of the outer band 110, and 
Regarding claim 13, Shapiro in view of Reynolds in view of Thomas teaches the combustor panel of claim 10 thus far, and Shapiro further teaches wherein the combustor panel is a full, unsegmented, closed ring (Shapiro Fig. 3F, Para. 0046, “the flow path assembly 101 is a single, unitary piece circumferentially as well as axially. As such, the integral flow path assembly 101 defines a generally annular, i.e., generally ring-shaped, flow path between the outer wall 102 and inner wall 120”; Para. 0051, “the unitary outer wall 102 or unitary inner wall portion 120a also may include the combustor dome 118, or the unitary outer wall 102 and the unitary inner wall portion 120a each may include a portion of the combustor dome 118. In still other embodiments, the outer wall 102, combustor dome 118, and the forward segment 120a of inner wall 120 may be integrally formed as a single piece, unitary structure”). 
Regarding claim 14, Shapiro in view of Reynolds in view of Thomas teaches the combustor panel of claim 10 thus far, and Shapiro further teaches wherein the combustor panel 120 is formed from one of a ceramic matrix composite or monolithic composite material (Para. 0044, “the combustor dome 118, outer wall 102, and inner wall 120 are made from a ceramic matrix composite (CMC) material”; Para. 0071). 
Regarding independent claim 15, Shapiro discloses a gas turbine engine assembly 10 (Shapiro Fig. 1), comprising: 
a combustor liner 103, 108, 122 (Shapiro Fig. 2 & 4 above in discussion of claim 1, forming part of the outer wall 102 and inner wall 120; Para. 0056, “The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion”; Shapiro Fig. 4 above shows the 
a blade outer air seal 112 (Para. 0056, “The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114”) adjacent said combustor liner 103, 108 (Shapiro Fig. 2 & 4 above, Fig. 3A-3F, the blade outer air seal 112 can be integral with the outer wall 102 that also forms the combustion liner 103, 108, hence the seal 112 is “adjacent” the liner); and 
a vane assembly 82N (“first turbine stage nozzle portion”, Shapiro Fig. 2-4) having at least one platform 124 (“inner band”, Shapiro Fig. 2-4) and an airfoil section 126 (Para. 0052, “first turbine stage nozzle airfoils 126) extending from the platform 124 (Shapiro Fig. 3A-4); 
wherein the airfoil section 126 of the vane assembly extends through the combustor liner 103, 108 and the blade outer air seal 112 (Shapiro Fig. 4 above in discussion of claim 1, the vane 126 extends through the combustion liner wall 103, 108 and blade outer air seal 112 to nestle into a radially outward “pocket” 170 formed in the outer band 110; Para. 0056 states “the outer wall 102 may comprise forward and aft segments and the inner wall 120 may be a unitary inner wall 120. That is, some embodiments may utilize essentially an opposite configuration from the configuration illustrated in FIG. 4. More particularly, the unitary inner wall 120 may comprise the inner liner 122 of the combustor 80 and the inner band 124 of the first turbine stage nozzle portion 82N. Further, the outer wall 102 may comprise a forward segment and an aft segment. The forward segment may be a unitary structure that may be referred to as unitary outer wall portion. The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion. The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114”; the forward segment is an extension of the combustion liner 103, 108, and the aft segment is an extension of the blade outer air seal 112, and the vane extends through portions of both to nestle in the pockets 170 formed by the forward and aft segments). 
Shapiro fails to disclose wherein the airfoil section extends through the combustor liner and blade outer air seal and is secured to a vane support disposed radially outboard of the combustor liner and blade outer air seal; and a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.
Reynolds teaches a vane assembly 82N with an airfoil section 126 that extends through a combustor liner 102 and blade outer air seal 106 (Para. 0049, “Each of the plurality of nozzle airfoils 126, 128 extends into the inner wall 120 and radially outward through the outer wall 102. More specifically, the outer wall 102 defines a plurality of first openings 170 therethrough, which are circumferentially spaced apart from one another. Each first opening 170 is configured for receipt of one of the plurality of first turbine stage nozzle airfoils 126”) to a vane support 180 (“retention assembly 180”, Reynolds Fig. 5) disposed radially outboard of the first combustor panel 102 and the blade outer air seal 106 (Reynolds Fig. 5, the combustor panel 102 and blade outer air seal 106 are depicted as a continuous outer wall, with the vane assembly having a portion of the airfoil section 126b that extends through a platform gap to connect with the retention assembly as shown, Para. 0052-54, “the outer end 126b, 128b of each nozzle airfoil 126, 128 may be secured at a position that is radially outward from the unitary outer wall 102. More particularly, the outer end 126b, 128b of each nozzle airfoil 126, 128 may be built up, e.g., to define one or more areas for pinning the airfoils 126, 128 to a retention assembly 180”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the vane assembly extending through the platform gap to a vane support radially outboard of the first combustor panel and blade outer air seal, as taught by Reynolds, to the assembly of Shapiro, in order to provide the vane assembly of Shapiro with a retention assembly that can absorb the aerodynamic loads of the vane assembly, transmit the aerodynamic loads away from the vanes/airfoil section and into the outer walls of the assembly, and secure the vane assembly in place (Reynolds Para. 0052, 0054, 0057). Shapiro already discloses the vane assembly received in a pocket formed in the first combustor panel and blade outer air seal (Shapiro Fig. 4 above), and based on the teachings of Reynolds, one of ordinary skill in the art would have been motivated to incorporate the “airfoil-shaped cutout” shape of Reynolds such that the airfoil section passes through the first combustor panel and blade outer air seal, in order to be secured to a radially outward retention assembly that can absorb and transmit aerodynamic loads away from the airfoil section.
Shapiro in view of Reynolds still fails to teach a vane seal is disposed at the vane assembly radially outboard of the blade outer air seal.  Reynolds does teach that seals can be used at various interfaces to prevent leakage (Para. 0044,0060, “It will be appreciated that one or more seals (not shown) may be positioned at the interface between the nozzle airfoils 128 and the outer wall 102 to prevent hot gas leakage through openings 170”).
Thomas teaches a vane assembly (Thomas Fig. 4) for a gas turbine engine 10, the vane extending through an opening 50a in an outer panel 53, wherein a vane seal 22b (fabric seals that are formed around the radially outer end of the vane assembly, Para. 0028, 0030, 0038, Thomas Outer fabric seal 22b is illustratively disposed to contact an outer side 53 of an outer flow path wall 50 of outer band 28. outer band 28 includes the outer flow path wall 50 that includes an opening 50a. outer band 28 defines an outer receiving space 28a that receives an outer portion 24b of static vane 24. Static vane 24 illustratively extends through opening 50a to position its outer portion 24b within outer receiving space 28a. Outer fabric seal 22b is illustratively located within outer receiving space 28a.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the vane seal at the vane assembly, as taught by Thomas, into the assembly of Shapiro in view of Reynolds, in order to provide the vane assembly with an outer seal that is configured to seal combustion exhaust  products from passing out of the hot gas flow path and into the surrounding regions of the engine (i.e. the region radially outboard of the first combustor panel and blade outer air seal; Thomas Para. 0030, 0037, 0047, 0052, 0062).  Providing a seal to prevent leakage through gaps formed between adjoining components is also well-known in the art.  By incorporating the vane seal of Thomas into the assembly of Shapiro in view of Reynolds, the platform gap that the vane assembly extends through can be sealed, such that combustion products do not leak out into the surrounding regions of the engine.  The resulting incorporated vane seal would be radially outboard of the blade outer air seal, since the vane seal as taught by Thomas abuts against a radially outward facing surface of the panel through which the vane assembly extends through.

Regarding claim 16, Shapiro in view of Reynolds in view of Thomas teaches the gas turbine engine assembly of claim 15 thus far, and Shapiro further teaches wherein one or more of the combustor liner 103, 108 or the blade outer air seal 112 is a full, unsegmented, closed ring (Shapiro Fig. 3F, Para. 0046, “the flow path assembly 101 is a single, unitary piece circumferentially as well as axially. As such, the integral flow path assembly 101 defines a generally annular, i.e., generally ring-shaped, flow path between the outer wall 102 and inner wall 120”; Para. 0051, “the unitary outer wall 102 or unitary inner wall portion 120a also may include the combustor dome 118, or the unitary outer wall 102 and the unitary inner wall portion 120a each may include a portion of the combustor dome 118. In still other embodiments, the outer wall 102, combustor dome 118, and the forward segment 120a of inner wall 120 may be integrally formed as a single piece, unitary structure”). 
Regarding claims 17 & 18, Shapiro in view of Reynolds in view of Thomas teaches the gas turbine engine assembly of claim 15 thus far, and Shapiro further teaches wherein the combustor liner 103, 108 and the blade outer air seal 112 define a platform gap therebetween (Shapiro Fig. 4 above in the discussion of claim 1, and Para. 0056, “the outer wall 102 may comprise forward and aft segments and the inner wall 120 may be a unitary inner wall 120. That is, some embodiments may utilize essentially an opposite configuration from the configuration illustrated in FIG. 4. More particularly, the unitary inner wall 120 may comprise the inner liner 122 of the combustor 80 and the inner band 124 of the first turbine stage nozzle portion 82N. Further, the outer wall 102 may comprise a forward segment and an aft segment. The forward segment may be a unitary structure that may be referred to as unitary outer wall portion. The unitary outer wall portion includes the outer liner 108 and a forward portion of the first turbine stage outer band 110, which are integrally formed as unitary outer wall portion. The aft segment comprises the remaining portion of the outer band 110 and may further include the first turbine stage shroud 112 and a forward portion of the second turbine stage outer band 114.”);  wherein the platform gap is located at mid-chord of the airfoil section 126 (see Shapiro Fig. 4 above in discussion of claim 1, the platform gap being where the forward segment and the aft segment of the outer wall 102 meet across the vane 126, and based on Shapiro Fig. 4, the platform gap would be in the mid-chord of the vane 126, since Para. 0056 describes the forward segment has part of the outer band 110, and the aft segment has the remainder of the outer band 110, the outer band 110 being the outer platform of the vane 126, Shapiro Fig. 2).
Regarding claim 19, Shapiro in view of Reynolds in view of Thomas teaches the gas turbine engine assembly of claim 15 thus far, and Shapiro further teaches wherein the combustor liner defines at least a portion of an inner platform 124 of the vane assembly 82N (Shapiro Fig. 2-4 , Para. 0042, 0046-47, 0050-52; at least a part of the inner platform 124 can be integral with the inner combustor liner 122, thus defining the inner platform 124). 
Regarding claim 20, Shapiro in view of Reynolds in view of Thomas  teaches the gas turbine engine assembly of claim 15 thus far, and Shapiro further teaches wherein the combustor liner 103, 108 and the blade outer air seal 112 are formed from one of a ceramic matrix composite or monolithic composite material (Para. 0044, “the combustor dome 118, outer wall 102, and inner wall 120 are made from a ceramic matrix composite (CMC) material”; Para. 0071). 


Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various vane seal arrangements for vane assemblies, the vane seals on a radially outboard side of the vane assembly and outer shroud/platform.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741